TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00493-CV



                                 Mrs. Robert Brown, Appellant

                                                 v.

                       Darrell Saunders, and All Occupants, Appellees




             FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            NO. 48,815, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Mrs. Robert Brown filed an unopposed motion to dismiss her appeal

advising that she no longer desires to pursue this appeal.

               The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(2).




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: October 23, 2003